DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 3/14/2022 has been entered. Claims 1, 4, 6-7, 11, 14, 16-17, 21 are currently amended claims. Claims 1-21 are pending in the application.
Response to Amendments
The objection of claims 4, 6, 14, 16-17 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
The rejection of claims 7, 17 under 35 USC 112(b) due to lack of antecedent basis has been withdrawn in light of applicant’s amendment to the claims.
Response to Arguments
Applicant’s arguments, see pg. 7-11 of the Remarks filed 3/14/2022 regarding claims rejected under 35 USC 103 have been fully considered and are moot in view of current office action with newly applied prior art.
Examiner acknowledges that applicant has amended independent claim 1 (similarly claims 11, 21) with underlines reciting “augmenting the ITS message with an Integrity Report generated by an integrity detection function at the ITS Transmitting Entity to create an augmented ITS message, the integrity detection function checking a cybersecurity posture of a transmitter of the ITS transmitting entity”. Applicant mainly argued none of the cited references teaches the underlined limitation(s) above. 
Examiner agrees with applicant that combination of Ueno and ETSI does not teach the amended feature above, however disagrees with applicant that reference Zhu does not teach the feature. Since the integrity detection can be understood to check on the cybersecurity posture of the transmitter, which can be understood as misbehavior or anomalous behavior detected in V2X transmitter, according to para [0101]-[0102] of the specification of instant application. Reference Zhu discloses V2X abnormal behavior detection, in particular detecting abnormal behavior of V2X sending terminal (i.e. posture of transmitter of ITS transmitting entity). See e.g. para [0025] of Zhu. Therefore, examiner asserts applicant’s argument on the rejection of claim 1 (similarly claim 11, 21) is moot in view of combination of Ueno, ETSI and Zhu in the current office action presented below.
Applicant’s further argument, regarding ETSI’s teachings of the Authorization Certificate or Ticket including an assurance indication from an Audit Certificate Authority for the integrity detection function, is not convincing since ETSI states: The Authorization Request message shall be sent by an ITS-S to the Authorization Authority (AA) across the interface at reference point S2 (see clause 6.2.2) to request an authorization ticket to be used in subsequent ITS communications… All messages supporting the authorization process will satisfy (i.e. assurance) the following security and privacy requirements: * integrity, data origin authenticity, and confidentiality shall be ensured; * authorization and access control: only registered and authenticated ITS stations shall get Authorization Tickets that enable them to access to cooperative ITS services. And Section 6.2.3.4.2 Authorization validation response, “A successful response shall contain a subject assurance, a start date and an end date, which shall be in the produced AT certificate...”.
Applicant is suggested to further incorporate innovative features into independent claims to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11, 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US20200211368A1, hereinafter, “Ueno”), in view of Zhu et al (US20210281986A1, hereinafter, “Zhu”), further in view of ETSI Technical Specification (ETSI TECHNICAL SPECIFICATION (TS) 102 941 “Intelligent Transport Systems (ITS); Security; Trust and Privacy Management”, v1.2.1, May 2018-IDS provided by applicant, hereinafter, “ETSI”).
Regarding claim 1, Ueno teaches:
A method at an Intelligent Transportation System (ITS) Transmitting Entity (Ueno, discloses method and devices for transmitting message between a pedestrian terminal and roadside machine. And [0173] ITS communicator 13 transmits and receives the message with roadside machine 5 by ITS communication (road-pedestrian communication)), the method comprising: 
generating an ITS message (Ueno, [0199] In a case where the message transmitted from pedestrian terminal 1 is received by ITS communicator 41, message controller 53 stores the pedestrian information included in the message in storage 44 as the passage history information. And [0239] Next, message controller 53 generates the message including the abnormality detection information); 
augmenting the ITS message with an Integrity Report generated by an integrity detection function at the ITS Transmitting Entity to create an augmented ITS message (Ueno, [0250] In a case where the physical abuse or the verbal abuse is detected (Yes in ST241), it is determined that the bullying occurs, and the abnormality detection information (i.e. integrity report) that indicates that the bullying is detected as the abnormal event is added to the pedestrian information (i.e. augmenting) of the corresponding person in the passage history information of storage 44), [the integrity detection function checking a cybersecurity posture of a transmitter of the ITS transmitting entity] (see Zhu below for the teaching of limitation(s) in bracket); 
and sending the [signed], augmented ITS message to an ITS Receiving Entity (Ueno, [0251] Next, message controller 53 generates the message including the abnormality detection information that indicates that the bullying is detected as the abnormal event, and transmits (i.e. sending) the message to nearby pedestrian terminal 1 (i.e. ITS Receiving Entity) from ITS communicator 41).  
While Ueno teaches abnormality detection information as integrity report and sending the message to ITS receiving entity, but does not explicitly teach the integrity detection function checking a cybersecurity posture of a transmitter of the ITS transmitting entity, but in the same field of endeavor Zhu teaches:
[augmenting the ITS message with an Integrity Report generated by an integrity detection function at the ITS Transmitting Entity to create an augmented ITS message] (limitation(s) in bracket taught by Ueno shown above), the integrity detection function checking a cybersecurity posture of a transmitter of the ITS transmitting entity (Zhu, discloses method of V2X abnormal behavior detection, see [Abstract]. And [0008] Embodiments of this application provides a V2X abnormal behavior detection method, an apparatus, and a system, to detect abnormal behaviors of a V2X sending terminal (i.e. posture of a transmitter of the ITS transmitting entity) and a V2X receiving terminal, so as to ensure security (i.e. cybersecurity since the vehicle is in V2X network) of a vehicle communications system. And [0025] the V2X receiving terminal first receives the first V2X message sent by the V2X sending terminal, and then determines, according to a first abnormal behavior detection policy, that the first V2X message is an abnormal message. Also [0221] the V2X server may separately detect abnormal behaviors of the V2X receiving terminal and the V2X sending terminal, to avoid interference of the abnormal behavior to the V2X communications terminal, ensure security of a V2X network and autonomous driving);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Zhu in the communication, abnormality detection for roadside and pedestrian devices of Ueno by detecting abnormal behavior in V2X sending terminal. This would have been obvious because the person having ordinary skill in the art would have been motivated to detect abnormal behavior with V2X technology to report abnormal behavior between terminals to ensure security of vehicle communications system (Zhu, [Abstract], [0008]).
While the combination of Ueno-Zhu teaches generating, augmenting and sending the ITS message from ITS transmitting entity, but does not explicitly teach signing (signed) the ITS message, ETSI from same field of endeavor teaches:
signing the augmented ITS message with an Authorization Certificate or Ticket, the Authorization Certificate or Ticket including an assurance indication from an Audit Certificate Authority for the integrity detection function (ETSI, Fig. 12 shows sequence to achieve signed message transfer between ITS-Ss, with messages specified in details in clauses 6.2.3.2, 6.2.3.3 and 6.2.3.4. In particular, Section 6.2.3.3.0, “The Authorization Request message shall be sent by an ITS-S to the Authorization Authority (AA) across the interface at reference point S2 (see clause 6.2.2) to request an authorization ticket to be used in subsequent ITS communications”… All messages supporting the authorization process will satisfy the following security and privacy requirements (i.e. assurance): * integrity, data origin authenticity, and confidentiality shall be ensured; * authorization and access control: only registered and authenticated ITS stations shall get Authorization Tickets that enable them to access to cooperative ITS services”. And Section 6.2.3.4.2 Authorization validation response, “A successful response shall contain a subject assurance, a start date and an end date, which shall be in the produced AT certificate. The subject assurance is defined in ETSI TS 103 097 [3]”); 
sending the signed, augmented ITS message to an ITS Receiving Entity (ETSI, Fig. 12 SecuredMeassge(ITSS_Payload), sent from ITS-S Sending (entity) to ITS-S Receiving (entity)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of ETSI in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu by signing the ITS message by authorization authority with secured certificate. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide the secured message authorized with Authorization Authority to the receiving ITS entity for security and trust management in Intelligent Transportation System (ETSI, [Title] “Intelligent Transport Systems (ITS); Security; Trust and Privacy Management”, Section 6).

Regarding claim 11, Ueno-Zhu-ETSI combination teaches:
An Intelligent Transportation System (ITS) Transmitting Entity, the ITS Transmitting Entity (Ueno, discloses method and devices for transmitting message between a pedestrian terminal and roadside machine. And [0173] ITS communicator 13 transmits and receives the message with roadside machine 5 by ITS communication (road-pedestrian communication)) comprising: a processor (Ueno, for instance, [0186] Storage 44 stores a program and the like executed by a processor constituting controller 43); and a communications subsystem (Ueno, for instance Storage, Abnormality detector in Fig. 4), wherein the ITS Transmitting Entity is configured to: perform the steps substantially similar to the method steps of claim 1 therefore rejected with same rational set forth above in the rejection of claim 1.

Regarding claim 21, Ueno-Zhu-ETSI combination teaches:
A computer readable medium for storing instruction code (Ueno, discloses method and devices for transmitting message between a pedestrian terminal and roadside machine. And [0173] ITS communicator 13 transmits and receives the message with roadside machine 5 by ITS communication (road-pedestrian communication). And [0186] Storage 44 stores a program (i.e. instruction code) and the like executed by a processor constituting controller 43) which, when executed by a processor of an Intelligent Transportation System (ITS) Transmitting Entity cause the ITS Transmitting Entity to: perform the steps substantially similar to the method steps of claim 1 therefore rejected with same rational set forth above in the rejection of claim 1.

Regarding claim 7, similarly claim 17, Ueno-Zhu-ETSI combination further teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11, further comprising the Integrity Report indicating an anomaly was detected by at least one of: sending a message to an application; sending a message to an On-Board Unit (OBU) or Electronic Control Unit (ECU); sending a message to a server outside a vehicle; causing a visual alert on a display unit; causing an audible alert (Zhu, discloses a vehicle-to-everything (V2X) abnormal behavior detection, see [Abstract]. And [0070] the V2X communications terminal may be further an on-board unit (OBU)… When the V2X receiving terminal determines, according to an abnormal behavior detection policy, an abnormal behavior feature from a V2X message (for example, a first V2X message) sent by the V2X sending terminal, the V2X receiving terminal determines that the first V2X message is an abnormal message.  In this case, the V2X receiving terminal sends a report message to a V2X server).  

Regarding claim 8, similarly claim 18, Ueno-Zhu-ETSI combination further teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11, wherein the Integrity Report is Boolean indicating whether an anomaly was detected (Ueno, [0339] Next, abnormality detector 52 determines whether or not the suspicious person (the person as the monitoring target), that is, a person for which the warning flag is set, is present based on the passage history information (ST283).  In a case where the suspicious person is present (Yes in ST283), the suspicious person is monitored, and a determination as to whether or not the abnormal event occurs is performed (ST284) (i.e. Boolean)).  

Regarding claim 9, similarly claim 19, Ueno-Zhu-ETSI combination further teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11, wherein the Integrity Report includes a level of an anomaly detected (Zhu, [0040] abnormal behaviors are classified into at least two levels based on a collision level and a hazard level: the first abnormality level and the second abnormality level.  And [0233] S06: The V2X server first determines, based on the received report message, whether the report message of the reporter is a malicious report, then comprehensively determines the V2X message of the reported party, extracts a global abnormal behavior feature f, provides arbitration determining J based on the abnormality type, and classify an abnormality level to obtain a level lv).  

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno-Zhu-ETSI combination as applied above to claim 1, claim 11 respectively, further in view of Weissman et al (US20200025575A1, hereinafter, “Weissman”).
Regarding claim 2, similarly claim 12, Ueno-Zhu-ETSI combination teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11,
While the combination of Ueno-Zhu-ETSI does not expressly teach the following limitation(s) however in the similar field of endeavor Weissman teaches:
wherein the generating the ITS message is performed in a rich operating environment of the ITS Transmitting Entity (Weissman, discloses navigation operation with V2X communication for autonomous or semi-autonomous vehicles. And in particular see Fig. 2, and [0067] Applications typically run within an upper layer of the software architectures and can be implemented in a rich execution environment (i.e. rich operating environment) of the computing device 200, and can include navigation applications, games, shopping applications, content streaming applications, web browsers (i.e. generating message) …).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Weissman in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu-ETSI by implementing application such as navigation, content streaming, web browsers etc. in rich execution environment. This would have been obvious because the person having ordinary skill in the art would have been motivated to implement secure application in trusted execution environment segregated from the rich execution environment which does not require secure and trusted execution environment (Weissman, [0067]-[0068]).

Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno-Zhu-ETSI combination as applied above to claim 1, claim 11 respectively, further in view of Overby et al (US20190379683A1, hereinafter, “Overby”).
Regarding claim 3, similarly claim 13, Ueno-Zhu-ETSI combination teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11,
While the combination of Ueno-Zhu-ETSI does not expressly teach the following limitation(s) however in the same field of endeavor Overby teaches:
wherein the integrity detection function is within a secure element of the ITS Transmitting Entity (Overby, discloses intrusion detection in virtualized environment in autonomous vehicles. And referring to Fig. 1 Threat Detector 130 (i.e. integrity detection function), and Fig. 3, [0095] at block B312, includes analyzing the message using one or more secure services (i.e. secure element). For example, the thread may use the threat detector 130 to launch one or more secure services. Each secure service may launch one or more scan requests depending on the threat profile… Examples of the secure services include the anti-malware, anomaly detection, and firewall filtering. Examiner notes Overby teaches intrusion detection in an autonomous vehicle, i.e. ITS transmitting entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Overby in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu-ETSI by performing intrusion detection with a secure service in the Threat Detector. This would have been obvious because the person having ordinary skill in the art would have been motivated to implement intrusion detection with secure services thereby providing the components with isolated execution environments that protect against malicious code execution and capable of supporting multiple operating systems (Overby, [Abstract], [0004]-[0005]).

Regarding claim 4, similarly claim 14, Ueno-Zhu-ETSI combination teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11,
While the combination of Ueno-Zhu-ETSI does not expressly teach the following limitation(s) however in the same field of endeavor Overby teaches:
further comprising generating the Integrity Report by performing, by the integrity detection function at the ITS transmitting entity, an integrity check of ITS Transmitting Entity (Overby, referring to Fig. 3 steps B312 to B318, and [0095] The method 300, at block B312, includes analyzing the message using one or more secure services… Once the secure services have been completed, the threat detector 130 may collect and merge the data back into the main thread at block B314. And [0097] The method 300, at block B318, includes updating the CDR and/or logging results (i.e. generating integrity report)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Overby in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu-ETSI by performing intrusion detection with a secure service in the Threat Detector and update the CDR and/or Log results. This would have been obvious because the person having ordinary skill in the art would have been motivated to implement intrusion detection based on the input messages and generate the intrusion detection result as integrity report against cyber-attack (Overby, [Abstract], [0005]).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno-Zhu-ETSI-Overby combination as applied above to claim 4, claim 14 respectively, further in view of Truong et al (US20160373473A1, hereinafter, “Truong”).
Regarding claim 5, similarly claim 15, Ueno-Zhu-ETSI-Overby combination teaches:
The method of claim 4, the ITS Transmitting Entity of claim 14,
While the combination of Ueno-ETSI-Overby does not expressly teach the following limitation(s) however in the same field of endeavor Truong teaches:
wherein the performing is based on a trigger condition, the trigger condition being one or more of: on device or Operating System boot up; whenever an application is booted or loaded; periodically; upon firmware or software update completion; upon detection of new hardware; upon detection of a new or updated application; and whenever a new ITS message is to be sent (Truong, discloses trip anomaly detection in connection with a transport service. And [0054] the anomaly detector can initially monitor the trip by comparing the current route 119 traveled by the respective user to a route input, by the optimal driver, into a mapping resource of a mobile device(e.g., the driver device 190) of the optimal driver. The current route 119 monitoring can be based on location data received, continuously or periodically, from the user device 185 or the driver device 190…).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Truong in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu-ETSI-Overby by performing anomaly detection based on periodically received location data. This would have been obvious because the person having ordinary skill in the art would have been motivated to have the anomaly detection system to identity a probable anomaly in the current route and enable a safety protocol in transportation services (Truong, [Abstract]).

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno-Zhu-ETSI-Overby combination as applied above, further in view of Fields et al (US9,805,601B1, hereinafter, “Fields”).
Regarding claim 6, similarly claim 16, Ueno-Zhu-ETSI-Overby combination teaches:
The method of claim 4, the ITS Transmitting Entity of claim 14,
While the combination of Ueno-Zhu-ETSI-Overby does not expressly teach the following limitation(s) however in the same field of endeavor Fields teaches:
wherein the performing detects anomalies in the ITS Transmitter, the detecting including one or more of: detection of security policy violations; detection of memory violations; detection of networking anomalies; detection of process anomalies; task manager anomalies; crash detection; integrity check of one or more of hardware, software, boot read only memory (ROM), operating system, and applications; and detection of hardware security module tampering (Fields, discloses method for generating a vehicle to vehicle traffic alert, see [Abstract]. And [Col 8 lines 55-59] on-board computer 114 may obtain one or more metrics related to the speed, direction, and/or motion of vehicle 108 via any number of suitable sensors, such as speedometer sensors, …, crash detection sensors. And [Col 19 lines 55-58] an anomalous condition may be identified based upon weather fluctuations associated with a rapid formation of ice, a sudden change from a paved to a dirt road, the triggering of a crash detection system (i.e. crash detection)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Fields in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu-ETSI-Overby by detecting anomalous condition involved in trip such as crash by a crash detection system. This would have been obvious because the person having ordinary skill in the art would have been motivated to detect an abnormal traffic condition in operating environment of a vehicle and generate a message to alert nearby vehicle to avoid the abnormal traffic condition (Fields, [Abstract]).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno-Zhu-ETSI combination as applied above to claim 1, claim 11 respectively, further in view of Metke et al (US20130117558A1, hereinafter, “Metke”).
Regarding claim 10, similarly claim 20, Ueno-Zhu-ETSI combination teaches:
The method of claim 1, the ITS Transmitting Entity of claim 11,
While the combination of Ueno-Zhu-ETSI does not expressly teach the following limitation(s) however in the same field of endeavor Metke teaches:
wherein the assurance indication from the Audit Certificate Authority is within a field of the Authorization Certificate or Ticket (Metke, discloses obtaining a certificate of a certificate subject and acquires a status information object for the certificate, see [Abstract]. And [0038] The filtering criteria may be, for example, the identity or attributes associated with the requesting entity, time of day, location, any field included in the certificate subject's certificate including a certificate policy, a distinguished name, an assurance level (i.e. assurance indication)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Metke in the communication, abnormality detection for roadside and pedestrian devices of Ueno-Zhu-ETSI by including assurance level in certificate applicable by the authorization attributes. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticating digital certificates and authorization attribute presented by certificate subject (Metke, [Abstract], [0001], [0038]).

Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Petit et al (US20190312896A1) discloses misbehavior protection for connected vehicle communication. 
Kim (US20200045552A1) discloses method of V2X communication device for sending and receiving misbehavior detection information to meet preset security level requirement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M LEE/Examiner, Art Unit 2436    

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436